On appeal we modified the judgments below so as to award that part of the fund which proceeded from interest on the award made by the commissioners for damage to the real estate of the Third Avenue Railroad Company to the appellants, Joline  Robinson, receivers; in other respects affirming the judgments below. From the sum paid by the city an amount was paid to the attorneys for their services in securing the award. Motion is now made for re-argument or amendment to the remittitur for the purpose of obtaining from us a decision whether the interest awarded the appellants should bear any part of the expenses incurred in obtaining the award. We think the principle that should control the disposition of the question is very simple. If the amount paid to the attorneys in the proceeding was based on the total amount paid by the city, that is to say, on the interest as well as the principal of the award, of course the interest awarded to the appellants should bear its pro rata share of such expenses, and the result should be the same if there was interest allowed the attorneys on the amount of their bill from the date of the award. On the other hand, if the interest on the award formed no factor in determining the amount of the payment to the attorneys, no part of the attorneys' bill should be charged against it. We are unable to determine the question on this record because the facts do not appear therein sufficiently clearly.
The motion for re-argument or amendment of remittitur *Page 596 
must, therefore, be denied, without costs, and the matter remitted to the Special Term in accordance with the original decision of this court.
HAIGHT, VANN, WILLARD BARTLETT, HISCOCK, CHASE and COLLIN, JJ., concur.
Motion denied.